    Case 2:20-cv-00480-JAW Document 1 Filed 12/28/20 Page 1 of 3                        PageID #: 1




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

WILLIAM DONAHUE, PATRICK
DONAHUE and WJDEND, LLC d/b/a FIVE
STAR AUTO SALES, LLC,

                Plaintiffs,

        vs.                                                            Civil No. 20-

CITY OF BIDDEFORD, BIDDEFORD
POLICE DEPARTMENT, OFFICER
VICTOR PARKER, OFFICER SHAWN
CLOUTIER, and CHIEF ROGER
BEAUPRE,

                Defendants



                                    NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1367, 1441 and 1446, Defendants City of

Biddeford, Biddeford Police Department, Officer Victor Parker, Officer Shawn Cloutier,

and Chief Roger Beaupre1, by and through counsel, hereby remove the above-captioned

case from the Maine Superior Court for Cumberland County to the United States

District Court for the District of Maine based on the following grounds:

        1.      The Defendants are named in a civil action brought against them in

Cumberland County Superior Court and captioned William Donahue, et al. v. City of

Biddeford, et al., Docket No. CV-2020-455.

        2.      The Defendants accepted service of the complaint and summonses in the

above-referenced matter on December 14, 2020.




1The Plaintiffs’ Complaint erroneously spells Chief Beaupre’s name as “Beauppre.” For the sake of
accuracy, the Defendants will use the correct spelling.
  Case 2:20-cv-00480-JAW Document 1 Filed 12/28/20 Page 2 of 3                PageID #: 2




       3.     In pertinent part, the complaint alleges causes of action against the

Defendants under federal law – specifically that the Plaintiffs are seeking damages

pursuant to 42 U.S.C. § 1983 and injunctive relief for alleged violations of their rights

under the United States Constitution.

       4.     This Court has jurisdiction over this civil action pursuant to 28 U.S.C. §

1331 by virtue of a federal question. Moreover, to the extent the Plaintiffs’ complaint

includes state law claims, the Court has jurisdiction over those claims pursuant to 28

U.S.C. § 1367. Therefore, the Defendants may remove this action from the Maine

Superior Court for Cumberland County to the United States District Court for the

District of Maine pursuant to 28 U.S.C. § 1441, et seq.

       WHEREFORE, Defendants City of Biddeford, Biddeford Police Department,

Officer Victor Parker, Officer Shawn Cloutier, and Chief Roger Beaupre notice the

removal of this action to the United States District Court for the District of Maine and

asks the Court to docket this action and treat it in all respects as though it had been

originally brought in this Court.


       Dated at Portland, Maine this 28th day of December, 2020.

                                          Attorneys for Defendants
                                          MONAGHAN LEAHY, LLP
                                          95 Exchange Street, P.O. Box 7046
                                          Portland, ME 04112-7046
                                          (207) 774-3906

                                    BY:   /s/ John J. Wall, III
                                          John J. Wall, III




                                             2
  Case 2:20-cv-00480-JAW Document 1 Filed 12/28/20 Page 3 of 3         PageID #: 3




                           CERTIFICATE OF SERVICE

        I hereby certify that on December 28, 2020, I filed by email to
‘newcases.portland@med.uscourts.gov’ the above Notice of Removal and that I
served a copy of this Notice of Removal on the Plaintiffs through counsel and on the
Cumberland County Superior Court by First Class Mail, postage prepaid, and addressed
as follows:

             Jeffrey Bennett, Esq.
             LEGAL-EASE
             198 Maine Mall Road, Box #15
             South Portland, Maine 04106

             Heidi Bauer, Clerk
             Cumberland County Superior Court
             P.O. Box 287
             Portland, ME 04112-0287

      Dated at Portland, Maine this 28th day of December, 2020.

                                       Attorneys for Defendants
                                       Attorneys for Defendants
                                       MONAGHAN LEAHY, LLP
                                       95 Exchange Street, P.O. Box 7046
                                       Portland, ME 04112-7046
                                       (207) 774-3906

                                BY:    /s/ John J. Wall, III
                                       John J. Wall, III




                                         3
